DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/22 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a vertical field effect transistor (VFET) device, comprising: wherein the top source and drain has vertical outer sidewalls and a topography with a peak at a center of the top source and drain and down-sloping surfaces to either side of the peak connecting the peak to the vertical outer sidewalls; wherein the dielectric fill material directly contacts both the top spacers and the vertical outer sidewalls of the top source and drain , in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kim (USPGPUB DOCUMENT: 2019/0157452) discloses in Fig 2 & 6 a vertical field effect transistor (VFET) device, comprising: at least one fin(110 of Kim) patterned in a wafer(semiconductor 101 of Kim)[0020]; a bottom source and drain(111/106 of Kim) formed in the wafer(semiconductor 101 of Kim)[0020] at a base of the at least one fin(110 of Kim); bottom spacers(162 of Kim)[0021] disposed on the bottom source and drain(111/106 of Kim); a gate stack(120/115 of Kim) alongside the at least one fin(110 of Kim); top spacers(164’ of Kim)[0021,0035] in the cavity above the gate stack(120/115 of Kim); and a top source and drain(145/112 of Kim) at a top of the at least one fin(110 of Kim), wherein the top source and drain(145/112 of Kim) has a topography with a peak at a center of the top source and drain(145/112 of Kim) and down- sloping surfaces to either side of the peak, and wherein the top source and drain(145/112 of Kim) is disposed over, and in contact with, a top surface of the top spacers(164’ of Kim)[0021,0035]; and a dielectric fill material(166/168 of Kim)[0046](SiO may be considered dielectric) surrounding the at least one fin(110 of Kim) and the top source and drain(145/112 of Kim) at the top of the at least one fin(110 of Kim) but does not disclose the relationship of wherein the top source and drain has vertical outer sidewalls and a topography with a peak at a center of the top source and drain and down-sloping surfaces to either side of the peak connecting the peak to the vertical outer sidewalls and wherein the dielectric fill material directly contacts both the top spacers and the vertical outer sidewalls of the top source and drain.  Therefore, it would not be obvious to make the vertical field effect transistor (VFET) device as claimed.

Claims 12-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a VFET device, comprising: 
wherein the top source and drain has vertical outer sidewalls and a topography with a peak at a center of the top source and drain and down-sloping surfaces to either side of the peak connecting the peak to the vertical outer sidewalls, wherein the dielectric fill material directly contacts both the top spacers and the vertical outer sidewalls of the top source and drain , in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kim (USPGPUB DOCUMENT: 2019/0157452) discloses in Fig 2 & 6 a VFET device, comprising: at least one fin(110 of Kim) patterned in a wafer(semiconductor 101 of Kim)[0020]; a bottom source and drain(111/106 of Kim) formed in the wafer(semiconductor 101 of Kim)[0020] at a base of the at least one fin(110 of Kim); bottom spacers(162 of Kim)[0021] disposed on the bottom source and drain(111/106 of Kim); a gate stack(120/115 of Kim) alongside the at least one fin(110 of Kim); top spacers(164’ of Kim)[0021,0035] above the gate stack(120/115 of Kim), wherein the top of the at least one fin(110 of Kim) is recessed below a top of the top spacers(164’ of Kim)[0021,0035]; a top source and drain(145/112 of Kim) at a top of the at least one fin(110 of Kim), wherein the top source and drain(145/112 of Kim) has a topography with a peak at a center of the top source and drain(145/112 of Kim) and down- sloping surfaces to either side of the peak (see fig 2), wherein a portion of a bottom surface of the top source and drain(145/112 of Kim) is recessed below a top of the top spacers(164’ of Kim)[0021,0035], and wherein the top source and drain(145/112 of Kim) is disposed over, and in contact with, a top surface of the top spacers(164’ of Kim)[0021,0035]; and a dielectric fill material(166/168 of Kim)[0046](SiO may be considered dielectric) surrounding the at least one fin(110 of Kim) and the top source and drain(145/112 of Kim) at the top of the at least one fin(110 of Kim) but does not disclose the relationship of wherein the top source and drain has vertical outer sidewalls and a topography with a peak at a center of the top source and drain and down-sloping surfaces to either side of the peak connecting the peak to the vertical outer sidewalls and wherein the dielectric fill material directly contacts both the top spacers and the vertical outer sidewalls of the top source and drain.  Therefore, it would not be obvious to make the VFET device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819